Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-9 in the reply filed on 01/28/2021 is acknowledged.  Claims 10-12 have been withdrawn from consideration.

Information Disclosure Statement
The Information Disclosure Statements filed on 3/31/2020 have been considered.

Oath/Declaration
The oath or declaration filed on 5/24/2019 is acceptable. 

Drawings
The drawings filed on 5/24/2019 are acceptable.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Since method claims are withdrawn, the title should reflect the device only.

Claim Objection
Claim 1 is objected to because of the following informalities: 
With regard to claim 1, the claim recites, “the micro LEDs” in lines 8, 10 and 11. The claim should recite “the at least two micro LEDs” instead to be coincide with “at least two micro LEDs” recited in line 4. The claim was interpreted such for the purpose of examination.

The dependent claims 2-9 inherit the deficiency.
Appropriate correction is required.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok et al (US2017/0025075; Cok hereinafter).

With regard to claim 1, Cok discloses a micro light emitting diode (LED) display panel (e.g. Figs. 4,6,10 with corresponding texts), comprising: 
a substrate 55 (para[0083]); and 
a plurality of light-emitting units 21/22 (para[0083]) on the substrate 55, 
each of the plurality of light-emitting units 21/22 comprising 
a wafer unit 53/54 (unit of 53/54; para[0083-0085]) and
 at least two micro LEDs 61 (para[0083]) on the wafer unit 53/54, the micro LED display panel defining
 a plurality of pixel regions 53/54 (para[0084]), each of the plurality of pixel regions 53/54 comprising 
at least three sub-pixel regions 61R/61G/61B (para[0083]; regions of 61R, 61G, 61B are considered as sub-pixel regions) adjacent to each other, each of the sub-pixel regions comprising 
one of the at least two micro LEDs  61R/61G/61B (para[0083]) located therein, and wherein 
each of the at least two micro LEDs 61R/61G/61B (para[0083]) of the plurality of light-emitting units 21/22 is located (Fig.4) in one of the sub-pixel regions (regions of 61R/61G/61B); and the at least two micro LEDs 61R/61G/61B located in each of the plurality of pixel regions 53/54 emit light of different colors (61R/61G/61B).

With regard to claim 2, Cok discloses the micro LED display panel (e.g. Fig.10) of claim 1, wherein the plurality of light-emitting units 11/12/13 (para[0105]) comprises 
a plurality of first light-emitting units 11, 
a plurality of second light-emitting units 12, and 
a plurality of third light-emitting units 13; each of the plurality of first light-emitting units 11/12/13 comprises 
at least two of the micro LEDs emitting red light 61R/62R (para[0105]); each of the plurality of second light-emitting units 12 comprises 
at least two of the micro LEDs emitting green light 61G/62G (para[0105]); each of the plurality of third light-emitting units 13 comprises 
at least two of the micro LEDs emitting blue light 61B/62B (para[0105]).

With regard to claim 3, Cok discloses the micro LED display panel (Fig.4) of claim 1, wherein the at least two micro LEDs 61R/61G (Fig.4) in each of the plurality of light-emitting units 61R/61G/61B emit light of different colors (R/G).



With regard to claim 5, Cok discloses the micro LED display panel (Fig.4) of claim 4, wherein a plurality of independent micro LEDs (61R/61G/61B) are provided on the substrate 53/54, each of the plurality of independent micro LEDs (61R/61G/61B) is located in one sub-pixel (Fig.4).

With regard to claim 6, Cok discloses the micro LED display panel (Fig.10) of claim 3, wherein each of the plurality of light-emitting units 11/12/13 comprises three of the micro LEDs emitting red light (61R), green light (61G), and blue light (61B), respectively.

With regard to claim 8, Cok discloses the micro LED display panel (Fig.10) of claim 1, wherein each of the plurality of light-emitting units 11/12/13 comprises at least two of the micro LEDs emitting red light 61R/62R (para[0105]), at least two of the micro LEDs emitting green light 61G/62G (para[0105]), and at least two of the micro LEDs emitting blue light 61B/62B (para[0105]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cok in view of Ohmae et al (US 2018/0040665; Ohmae hereinafter).

With regard to claim 7, Cok discloses the limitations of the claim with the exception of the micro LED display panel, wherein each of the plurality of light-emitting units comprises four or more of the micro LEDs emitting light of at least two different colors. However, Fig.7 of Ohmae discloses wherein each of the plurality of light-emitting units P101-P103 (para[0123]) comprises four or more (six LEDs) of the micro LEDs emitting light of at least two different colors (Fig.7; para[0123]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have four or more of the micro LEDs emitting light of at least two different colors as Ohame disclosed within Cok’s device to achieve the claimed invention for the purpose of having substantially uniform color (Para[0125] of Ohmae).

With regard to claim 9, Ohmae discloses the micro LED display panel (Fig.7) of claim 1, wherein the plurality of light-emitting units P101-P103 comprises 
a plurality of first light-emitting units P101 (Fig.7) and 
a plurality of second light-emitting units P101 (Fig.7); each of the plurality of first light-emitting units comprises 
four or more of the micro LEDs emitting light of two colors (Fig.7; RRGG); each of the plurality of second light-emitting units comprises 
two or more of the micro LEDs emitting light of a color (BB) that is different from the two colors (RRGG) of the plurality of first light-emitting units; the two colors are selected from red, green, and blue (RRGG); the color of the plurality of second light-emitting units is 
a remaining color (BB) selected from red, green, and blue not emitted by the plurality of first light-emitting units.























Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SELIM U AHMED/Primary Examiner, Art Unit 2896